Citation Nr: 1001171	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left vocal cord paralysis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for vertigo.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel




INTRODUCTION

The Veteran had active service from August 1976 until August 
1980 and from April 1981 until August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New York, New 
York.

The Veteran provided testimony at a September 2008 hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of that proceeding has been associated with the 
claims folder.  

In July 2009, after the appeal was certified to the Board, 
the Veteran submitted additional evidence in support of his 
claim.  Such evidence was accompanied by a waiver of Agency 
of Original Jurisdiction (AOJ) consideration.  As such, the 
Board may proceed with appellate review at this time.

A February 2008 statement from the Veteran is construed as an 
attempt to reopen a previously denied claim of entitlement to 
service connection for posttraumatic stress disorder.  As 
this request has not yet been adjudicated by the RO, it is 
referred back for appropriate action.  

The Veteran requests VA to reimburse him for the costs of 
private surgery that he underwent in June 2004, on the basis 
that such procedure was necessary to correct the damage from 
the alleged fault that occurred in the performance of a May 
2002 VA surgical procedure.  Unfortunately, such request is 
beyond the scope of the Board's jurisdiction in the instant 
appeal.  Indeed, the consequence of a determination of VA 
fault here would be to treat the additional left vocal cord 
disability as service-connected.  It does not follow that a 
favorable decision on the 38 U.S.C.A. § 1151 claim at issue 
entitles the Veteran to any VA reimbursement for private 
surgery.  The instant claim is simply not a vehicle for that 
form of redress.  

The issues of entitlement to service connection for headaches 
and vertigo are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence establishes that the Veteran 
sustained additional disability to his left vocal cord as a 
result of a VA operative procedure in May 2002, and such 
disability was not due to any willful misconduct on his part.

2.  The competent evidence is at least in equipoise as to 
whether the additional disability to the left vocal cord was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the surgical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left 
vocal cord paralysis have been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

II.  Entitlement to compensation under 38 U.S.C.A. § 1151

The Veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Historically, he had undergone three 
vocal cord biopsy procedures between 1992 and 1997 to treat 
laryngeal papillomatosis or polyposis.  According to the 
Veteran's reported history provided in a binder received in 
August 2009, the first procedure was performed at a private 
hospital, and the latter two were conducted at the VA Medical 
Center (VAMC) in Brooklyn, New York.  A fourth procedure was 
then undertaken in May 2002, at the VAMC in Brooklyn.  The 
Veteran contends that this fourth surgery had catastrophic 
results.  Specifically, he asserts that in performing a 
biopsy of his respiratory mucosa, the resident surgeon cut 
too deeply, perforating the vocal cord muscle and cartilage.  
According to the Veteran, this alleged error caused vocal 
cord paralysis which, as a result, has caused significant 
hoarseness and an inability to speak at normal volume.  

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the Veteran filed his § 1151 claim in 
2004.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed. Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death. Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 
Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 38 C.F.R. § 
3.361(d). To establish causation, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c).  

In establishing causation, it must be shown that (i) that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's or, in appropriate 
cases, the Veteran's representative's informed consent. 38 
C.F.R. § 3.361(d)(1).

In the present case, the Board finds that the competent 
evidence of record is at least in equipoise as to whether an 
additional disability was incurred as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Thus, for the reasons discussed below, an award of 
compensation under 38 U.S.C.A. § 1151 is deemed appropriate 
here.

First considering the question of additional disability, the 
Veteran testified in September 2008 as to the vocal 
limitations that arose following the May 2002 VA surgical 
procedure in question.  He indicated that he saw a speech 
pathologist after the surgery but that his volume of speech 
was not returning as hoped.  He therefore scheduled surgery 
with a private doctor in 2004, which slightly improved his 
voice, giving him more volume.  Nevertheless, he indicated 
that his voice was still not what it had been prior to the 
2002 surgery by VA and that he still suffered other symptoms, 
such as spasms in the vocal cords.  He also continued to have 
difficulty engaging in conversations in environments with any 
background noise because he could not raise his voice above 
such sounds.  

The Veteran's contentions of voice problems following the May 
2002 surgery are supported by the competent evidence of 
record.  Indeed, incomplete glottic closure was noted in VA 
records dated in May and June 2002.  An endoscope study in 
August 2002 again showed poor glottic closure, possibly 
secondary to intubation trauma.  An August 2002 videostrobe 
showed left vocal cord paresis.  Furthermore, an October 2002 
VA outpatient treatment report noted that voice therapy was 
to be discontinued at that time in part due to due to lack of 
significant progress.  A private record in October 2002 
indicated paresis, laryngeal web, and vocal cord scarring.  
Additionally, a VA CT scan of the neck taken in November 2002 
showed a prominent left vocal cord consistent with paralysis.  
A VA clinical record dated in May 2003 indicated vocal cord 
fatigue.  A July 2003 record reflects complaints of extreme 
sensitivity to perfume, dust, and pollution.  He tired easily 
when talking and frequently choked when eating or drinking.  
An August 2003 noted that the Veteran had a breathy voice 
that fatigued easily.  The report noted that there had been 
no improvement since the May 2002 surgery.  Left vocal cord 
paralysis was diagnosed.  An October 2003 record again noted 
sensitivity of the vocal cords, and the Veteran again 
indicated that he choked easily.  Additional treatment 
reports in November 2003 and December 2003 reflected 
complaints of hoarseness.  

Further regarding additional disability, the Veteran 
testified that the records of private surgery performed in 
2004 note severe scarring of the vocal cords.  A review of 
the file confirms this, as a June 2004 operation report is of 
record, and does indicate such scarring.  The Veteran asserts 
that such scarring is proof of additional disability, because 
no scarring was noted at the onset of his May 2002 surgery.  
Thus, he reasons, the May 2002 VA procedure must have been 
the cause of the severe scarring.  

The Board notes that the Veteran is competent to report 
observable symptomatology, such as hoarseness and inability 
to speak at full volume.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, in reviewing the Veteran's hearing 
testimony and the written statements submitted in support of 
his claim, the Board finds him to be highly credible.  
Indeed, his statements have been consistent throughout the 
course of the appeal, and the claimed symptomatology was 
reported to his medical care providers, thus helping to 
corroborate his contentions.  

For the foregoing reasons, the record is found to establish 
additional disability here.  Moreover, there is no evidence 
that such additional disability was the result of any willful 
misconduct on the part of the Veteran.  Thus, the claim is 
not precluded on this basis.

The weight of the evidence also demonstrates that the 
Veteran's additional vocal cord disability was caused by the 
May 2002 surgery at the VAMC in Brooklyn.  Indeed, in May 
2009, a Veterans Health Administration (VHA) medical opinion 
was obtained.  Such opinion was provided by a Consultant 
Surgeon with the title "Associate Professor and Chief, 
Division of Laryngology and Professional Voice" at the 
Medical College of Wisconsin's Department of Otolaryngology 
and Communication Sciences.  That examiner concluded that 
there was adequate documentation that the Veteran's 
symptomatology were related to the May 2002 surgery in 
question and were not from any other form of trauma.  Given 
his credentials, and his review of the reports associated 
with the May 2002 surgical procedure, his opinion is deemed 
to be highly probative.  Moreover, an earlier opinion from a 
VA examiner in July 2007 also found that the current left 
vocal cord paralysis was caused by the surgery performed in 
May 2002 at the VAMC in Brooklyn.  

Having determined that the May 2002 VAMC surgery caused the 
Veteran's additional left vocal cord disability, the 
remaining question is whether such surgery involved any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  In 
this regard, the VA examiner in July 2007 responded in the 
negative.  Specifically, he concluded that multiple factors 
contributed to the Veteran's current condition.  In so 
finding, he cited multiple surgeries, the surgical technique 
used in the last surgery, which involved power 
instrumentation such as a microdebrider, and anesthesia 
complications during the last surgery, which required re-
intubation at that time, as all contributing to the Veteran's 
current state.  

In addition to the July 2007 opinion, the May 2009 statement 
from the VHA examiner also addressed the question of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the performance of the May 2002 operation.  That physician 
stated that, based on his review of the operative notes, the 
May 2002 procedure began in typical fashion.  A biopsy was 
taken from a dominant laryngeal mucosal mass, and then a 
microdebrider was brought in.  Additional abnormal mucosa was 
removed with the microdebrider.  There was a leakage of the 
endotracheal tube cuff, though this did not cause ventilation 
difficulties for the Veteran.  A decision was made to re-
intubate, and the notes did not describe any difficulty in 
doing so.  The VHA examiner noted that a reasonable amount of 
time for the re-intubation was reflected in the treatment 
notes.  There were also no ventilation or desaturation issues 
during the procedure, per the notes.  The operation then 
terminated without issue before the Veteran was awakened.  

Following the surgery, the Veteran was readmitted to the 
hospital within about 3 to 6 hours after his post-operative 
discharge.  At that time, he was treated for 
pneumomediastinum and subcutaneous emphysema, believed to 
have occurred as a result of significant post-operative 
nausea and retching.  The otolaryngology department was 
contacted and they responded that his symptoms were a normal 
post-operative occurrence. Following discharge, the Veteran 
returned to the clinic several times and was noted to have 
poor mobility of the left vocal fold.  He was referred to an 
outside specialist, who diagnosed left vocal fold immobility 
and scar.  He received treatment consisting of injection 
laryngoplasty.  The medical evidence since the May 2002 VA 
surgery indicated the presence of a large glottic web and 
scarring, which had not been noted prior to the May 2002 
operation.  

Following his review of the record, detailed in pertinent 
part above, the VHA examiner in May 2009 made some 
observations with respect to the May 2002 procedure.  
Overall, his statements tend to support the conclusion that 
there was some degree of carelessness, negligence, or similar 
instance of fault on the part of VA in performing the 
procedure.  Indeed, he stated that a review of the Veteran's 
chart "does raise a few questions."  He explained that, 
regarding the debridement, the pathologic specimen obtained 
during that procedure contained muscle and cartilage.  He 
added that it "would be unusual" to perform that type of 
deep biopsy for what was generally a mucosal disease.  He 
noted that a deeper biopsy would have made sense if there was 
a concern of underlying cancer, but commented that the 
records did not reflect any such concern by the physicians 
performing the operation.  

The VHA examiner also commented on the Veteran's same-day 
readmittance for symptoms including pain and vomiting.  He 
stated that while such symptoms could have simply been the 
result of post-operative nausea, as concluded by the 
otolaryngology team, it could also have been caused by a 
perforation or hole created through the mucosa and cartilage 
of the larynx or trachea.  He observed that "(t)he question 
of the degree of injury from the operation itself is, 
therefore, raised again."  He then added that "(c)reating 
such laryngeal or tracheal trauma to the degree of 
perforation that would result in pneumomediastinum could 
potentially be considered a lack of proper skills or error in 
technique on the part of the practicing physicians."  

The VHA examiner was not definitive in finding error or fault 
on the part of VA with respect to the May 2002 surgical 
procedure.  However, for the benefit sought on appeal to be 
denied, the preponderance of the evidence must be against the 
claim.  Here, the May 2009 opinion noted some peculiarities 
with the procedure and, when considered in conjunction with 
the Veteran's contentions, enables a finding that it is at 
least as likely as not that there was some instance of fault 
on the part of VA in performing the surgery in question.  
Moreover, this conclusion is seemingly further supported by 
an August 2002 VA speech pathology treatment record 
indicating poor glottic closure, possibly secondary to 
intubation trauma.  As pointed out by the Veteran, this tends 
to challenge the finding that re-intubation was "without 
difficulty," as noted in the operative report.  While not 
proving fault, it does suggest inaccuracy as to the report 
itself, which by implication does raise questions as to the 
overall quality of treatment received.  

Finally, the Board acknowledges the opinion provided by the 
VA examiner in July 2007 which failed to attribute the 
Veteran's current condition to an incident of fault by VA in 
performing the May 2002 procedure.  Again, he attributed the 
current condition to a combination of factors, including the 
use of  microdebrider, and to re-intubation from the 
Veteran's last surgery (apparently referring to the private 
June 2004 operation).  However, the examiner's response does 
not offer any explanation as to why the 2002 operation was 
absent any instance of fault, or why the debridement and 
intubation in 2004, but not 2002, was a contributing factor, 
if indeed that was what the examiner intended to express.  
Thus, as to the question of VA fault, the July 2007 examiner 
offers no more than a bare conclusion.  Accordingly, the May 
2009 VHA response is deemed to be far more probative.  In any 
event, even if the opinions were equally probative, there 
would remain a relative equipoise as to the question of 
whether the additional disability established in the record 
as resulting from the May 2002 VA operation was due to fault 
on the part of VA.   

In sum, the record supports a grant of benefits under the 
provisions of 38 U.S.C.A. § 1151 for left vocal cord 
paralysis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left vocal cord paralysis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

In a June 2007 rating decision, the RO denied entitlement to 
service connection for headaches and vertigo.  A September 
2007 statement is reasonably construed as expressing 
dissatisfaction with that determination.  

The evidence of record does not reflect that a statement of 
the case has been issued pursuant to 38 C.F.R. § 19.26 in 
response to the February 2008 notice of disagreement with the 
RO's decision to deny service connection for headaches and 
vertigo.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the June 2007 rating decision that denied 
service connection for headaches and 
vertigo.  The Veteran and his should be 
clearly advised of the need to file a 
substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


